I concur. The act of 1839, which provides that on appeals as to probate of wills, "if an issue of fact shall be made up, the same shall be tried anew," was repealed in 1872, and in the statute enacted to take its place the important words, "shall be tried anew," were left out. Since this change a number of cases, which are cited by the Chief Justice, have been before this Court, and the right to a trial de novo has been recognized without question. In following this practice, the Court, no doubt, had in view the reason stated by the Chief Justice and Associate Justice Jones in this case.